Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims #18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2021.
Claims #1-17 will be examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #1, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al., (U.S. Pub. No, 2018/0047638), hereinafter referred to as "Han", and in view of Cheng et al., (U.S. Pub. No. 2018/0190781), hereinafter referred to as "Cheng".



Han shows, with respect to claim #1, a method for forming a semiconductor structure, comprising: providing a substrate (fig. #7, item 100) (paragraph 0033); forming a dummy gate structure (fig. #7, item 110p) over the substrate (paragraph 0033), wherein the dummy gate structure includes: a dummy gate dielectric layer (fig. #7, item 111) (paragraph 0033), an initial dummy gate electrode layer (fig. #7, item 112p) on the dummy gate dielectric layer (fig. #7, item 111), and a first sidewall spacer (fig. #7, item 113p) on sidewalls of the dummy gate dielectric layer and the initial dummy gate electrode layer (paragraph 0033); forming an isolation (dielectric layer; fig. #6, item 113p) layer over the substrate (paragraph 0034), wherein the isolation layer exposes a surface of the dummy gate structure, and a surface of the isolation layer is lower than or coplanar with the surface of the dummy gate structure (paragraph 0034); forming a dummy gate electrode layer by removing a portion of the initial dummy gate electrode layer, wherein a surface of the dummy gate electrode layer is lower than the surface of the isolation layer, and a first opening exposing a portion of a sidewall surface of the first sidewall spacer is formed in the isolation layer (fig.#6; paragraph 0042); performing a (paragraph 0047); forming a second opening in the isolation layer by removing the dummy gate electrode layer at a bottom of the first opening (paragraph 0056, 0057).

 Han substantially snows the claimed invention as shown in the rejection above. 
Han fails to show, with respect to claim #1 and 13, a third opening in the isolation layer by removing the dummy gate dielectric layer at a bottom of the second opening and the modified sidewall spacer, wherein a size of top of the third opening in a direction parallel to a surface of the substrate is larger than a size of bottom of the third opening in the direction parallel to the surface of the substrate; and forming a gate structure in the third opening.

Cheng teaches, in a method for gate cut device fabrication, with respect to claim #1 and 13, a method wherein a gate structure consisting of a dummy gate (fig. #9, item 202) is fabricated in an isolation area consisting of dielectric layers (fig. #9, item 802, 402) (paragraph 0038), wherein the dummy gate is etched out (paragraph 0042) leaving the side wall structures (See Examiner’s markup below of fig. #10, item 204) wherein the remaining structure has a bottom size (See Examiner’s markup below of fig. #10, item W3), adjacent to the substrate (fig. #10, item 102) (paragraph 0025), that is smaller than the top (See Examiner’s markup below of fig. #10, item W2 and W3) of the gate structure.





[AltContent: textbox (Width #3; W3)][AltContent: arrow]
[AltContent: textbox (Fig. 10)][AltContent: textbox (Width #2; W2)][AltContent: textbox (Width #1; W1)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    587
    665
    media_image1.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1 and 13, a third opening in the isolation layer by removing the dummy gate dielectric layer at a bottom of the second opening and the modified sidewall spacer, wherein a size of top of the third opening in a direction parallel to a surface of the substrate is larger than a size of bottom of the third opening in the direction parallel to the surface of the substrate; and forming a gate structure in the third opening, into the method of Han, with the motivation this assist in the protection of the underline layers while polishing is performed, as taught by Cheng.

claim #14, a method wherein a process to form the plurality of first gate electrodes  may include forming a first gate electrode (fig. #9, item 191p) on each first work function layer (fig. #9, item 192p) (paragraph 0062) wherein the gate electrode is formed on the first gate dielectric layer (fig. #9, item 111p) (paragraph 0096).

Han shows, with respect to claim #15, a method wherein forming the gate structure includes: forming a gate dielectric material layer (fig. #9, item 111p) on an inner wall of the third opening (paragraph 0096), forming a work function material layer (fig. #9, item 192p) (paragraph 0062) on the gate dielectric material layer (fig. #9, item 111p), forming a gate electrode material layer on the work function material layer (paragraph 0096), and planarizing the gate electrode material layer, the work function material layer and the gate dielectric material layer until the surface of the isolation layer (fig. #5, item 120) is exposed to form the gate structure in the third opening (paragraph 0035).

//
Claim #2 are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al., (U.S. Pub. No, 2018/0047638), hereinafter referred to as "Han" as modified by Cheng et al., (U.S. Pub. No. 2018/0190781), hereinafter referred to as "Cheng" and in view of Wu et al., (U.S. Pub. No. 2020/0343362), hereinafter referred to as "Wu".

Han as modified by Cheng substantially shows the claimed invention as shown in the rejection above. 

Han as modified by Cheng fails to show, with respect to claim #2, a method wherein: the modification process includes an ion implantation process.

Wu teaches, with respect to claim #2, a method wherein the spacer (fig. #1d, item 110) are doped by an operational method (operation 123) by an ion implantation process (paragraph 0054).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #2, a method wherein: the modification process includes an ion implantation process, into the method of Han as modified by Cheng, with the motivation that this provides the ability to implant virtually any ion species into any substrate with a high level of control of location (lateral and depth) and composition, as taught by Wu.

 ///
Claim #3 are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al., (U.S. Pub. No, 2018/0047638), hereinafter referred to as "Han" as modified by Cheng et al., (U.S. Pub. No. 2018/0190781), hereinafter referred to as "Cheng" and Wu et al., (U.S. Pub. No. 2020/0343362), hereinafter referred to as "Wu" and in further view of Chui et al., (U.S. Pat. No. 9,768,278), hereinafter referred to as "Chui".



Han as modified by Cheng fails to show, with respect to claim #3, a method wherein parameters of the ion implantation process include: an ion type, including argon ion, fluoride ion, phosphorus ion, oxygen ion, silicon ion, or a combination thereof; an ion implantation angle in a range of approximately 150 – 600; ion energy in a range of approximately 10 keV - 60 keV; and an ion dose in a range of approximately l X 1015 atoms/cm3 – 5 x1016 atoms/cm3.


Wu teaches, with respect to claim #3, a method wherein an ion-implantation process may be carried out using at an implantation energy level that is in a range from about 0.1 KeV to about 20 KeV wherein the energy level may be varied depending on the implanted species (paragraph 0054).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #3, a method wherein an implementing an ion energy in a range of approximately 10 keV - 60 keV, into the method of Han as modified by Cheng, with the motivation that this allows the depth of a desired species to implemented, as taught by Chui.
Han as modified by Cheng and Wu fails to show, with respect to claim #3, a method wherein parameters of the ion implantation process include: an ion type, including argon ion, fluoride ion, phosphorus ion, oxygen ion, silicon ion, or a combination thereof; an ion 0 – 600 and an ion dose in a range of approximately l X 1015 atoms/cm3 – 5 x1016 atoms/cm3.

Chui teaches, with respect to claim #3, a method wherein a tilting angle α (angle between 600 and 900) is used to implant an element such as F/fluorine through the sidewall portions of the gate spacer layer (fig. 4d, item 40) and using a dose implantation (fig. #4b, item 42) in the range of 1 X 1015 and 1 X1018 1/cm2 and (column #4, line 33-48).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #3, a method wherein parameters of the ion implantation process include: an ion type, including argon ion, fluoride ion, phosphorus ion, oxygen ion, silicon ion, or a combination thereof; an ion implantation angle in a range of approximately 150 – 600 and an ion dose in a range of approximately l X 1015 atoms/cm3 – 5 x1016 atoms/cm3, into the method of Han as modified by Cheng and Wu, with the motivation that this provides the ability to implant virtually any ion species into any substrate with a high level of control of location (lateral and depth) and composition, as taught by Chui.

////
Claim #4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al., (U.S. Pub. No, 2018/0047638), hereinafter referred to as "Han" as modified by Cheng et al., (U.S. Pub. No. 2018/0190781), hereinafter referred to as "Cheng" and in view of Greene et al., (U.S. Pub. No. 2019/0006506), hereinafter referred to as “Greene”.

Han as modified by Cheng substantially shows the claimed invention as shown in the rejection above. 
Han as modified by Cheng fails to show, with respect to claim #4 and 5, a method wherein: removing the dummy gate dielectric layer at the bottom of the second opening and the modified sidewall spacer includes a dry etching process wherein: an etching gas of the dry etching process includes a mixed gas of hydrogen fluoride and ammonia gas.

Greene teaches, with respect to claim #4 and 5, a method wherein dummy gate electrode (fig. #4a, item 140) (paragraph 0039) and dummy gate dielectric (fig. #4a, item 140) are removed by dry etch process using a mixture of NH3 (ammonia) and HF (Hydrogen Fluoride) reaction gases (or etchant gases) (paragraph 0039).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #4 and 5, a method wherein: removing the dummy gate dielectric layer at the bottom of the second opening and the modified sidewall spacer includes a dry etching process wherein: an etching gas of the dry etching process includes a mixed gas of hydrogen fluoride and ammonia gas, into the method of Han as modified by Cheng, with the motivation that this provides the ability to implant virtually any ion species into any substrate with a high level of control of location (lateral and depth) and composition, as taught by Greene.

/////
Claim #6-10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al., (U.S. Pub. No, 2018/0047638), hereinafter referred to as "Han" as modified by Cheng et al., (U.S. Pub. No. 2018/0190781), hereinafter referred to as "Cheng" and in view of Wang et al., (U.S. Pub. No. 2018/0166576), hereinafter referred to as “Wang”.

Han as modified by Cheng substantially shows the claimed invention as shown in the rejection above. 
Han as modified by Cheng fails to show, with respect to claim #6, a method further including: while performing the modification process on the first sidewall spacer, performing the modification process on the isolation layer to convert a top portion of the isolation layer into a modified isolation layer on a remaining portion of the isolation layer.

Wang teaches, with respect to claim #6, a method wherein an ion implantation (fig. #10, item 180) is performed (paragraph 0021) and wherein the dielectric layer/(isolation structure) (fig. #10, item 170) and spacer layers (fig. #10, item 150) are exposed to the implantation process (paragraph 0019, 0022).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #6, a method further including: while performing the modification process on the first sidewall spacer, performing the modification process on the isolation layer to convert a top portion of the isolation layer into a modified isolation layer on a remaining portion of the isolation layer, into the method of Han as modified by Cheng, with the motivation that the ion implantation is performed after forming the upper gate spacers with sufficient heights, and the 


Han as modified by Cheng substantially shows the claimed invention as shown in the rejection above. 
Han as modified by Cheng fails to show, with respect to claim #7, a method wherein when removing the dummy gate dielectric layer at the bottom of the second opening and the modified sidewall spacer by etching, an etching rate of the dummy gate dielectric layer is greater than an etching rate of the modified isolation layer, and an etching rate of the modified sidewall spacer is greater than the etching rate of the modified isolation layer.

Wang teaches, with respect to claim #7, a method wherein an ion implantation (fig. #10, item 180) is performed (paragraph 0021) and wherein the dielectric layer/(isolation structure) (fig. #10, item 170) and spacer layers (fig. #10, item 150) are exposed to the implantation process (paragraph 0019, 0022); and therefore modified. Furthermore, Wang teaches a Gate electrode/dummy gate, (fig. #8, item 142) which can be chosen from a multiple materials and therefore can range in etch rates (paragraph 0013) and a second sidewall spacer (fig.#4, item 154) with a higher etch rate than the gate electrode  (paragraph 0014) and a ILD layer (fig. #8, item 170) constructed from silicon oxide, silicon nitride, silicon oxynitride, silicon carbide, low-k dielectric material or combinations thereof which provides a range of etch rates (paragraph 0019).

claim #7. However, the Examiner takes the position that the varying materials, used by Wang, would allow one of ordinary skill in the art the necessary materials to arrange a structure to produce the requested etching rate ladder shown in the claim. Furthermore, the Examiner takes the position that neither the present claim language nor the specifications show where the arrangement of the structure with the stated etching rate positions would be critical to the presently stated method. Thus, the Examiner takes the position that it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #7, a method wherein when removing the dummy gate dielectric layer at the bottom of the second opening and the modified sidewall spacer by etching, an etching rate of the dummy gate dielectric layer is greater than an etching rate of the modified isolation layer, and an etching rate of the modified sidewall spacer is greater than the etching rate of the modified isolation layer, into the method of Han as modified by Cheng, with the motivation that the ion implantation is performed after forming the upper gate spacers with sufficient heights, and the upper gate spacers with sufficient heights along with presents of dielectric layer, can thus act as implant barriers or masks for the underlying semiconductor regions and allow control of any excess etching of nontargeted areas, as taught by Wang.

Han as modified by Cheng substantially shows the claimed invention as shown in the rejection above. 
Han as modified by Cheng fails to show, with respect to claim #8, a method wherein: a material of the first sidewall spacer includes a low dielectric constant material having a dielectric constant less than 3.9, the low dielectric constant material includes an inorganic porous material, 

Wang teaches, with respect to claim #8, a method wherein a sidewall spacer is constructed of second dielectric layer (fig. #5, item 154) may include silicon nitride (paragraph 0014).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #8, a method wherein: a material of the first sidewall spacer includes a low dielectric constant material having a dielectric constant less than 3.9, the low dielectric constant material includes an inorganic porous material, an organic porous material, or a combination thereof, - 28 -SMIC Ref No.: 2019-00187-SH-US Attorney Docket No.: 00158.0708. OUS the inorganic porous material includes a silicon oxide porous material, a silicon nitride porous material, a compound containing silicon, nitrogen, oxygen and carbon, or a combination thereof, and the organic porous material includes a polyimide porous material, a polyethylene porous material, a polysilazane porous material, or a combination thereof, into the method of Han as modified by Cheng, with the motivation that this provides an intrinsic resistivity and the permittivity because of the through-pores structure of the SiNx layer which is accessible electrode surface area at the bottom of the pores, as taught by Wang.

claim #9 and 10, a method wherein after forming the third opening and before forming the gate structure in the third opening, further including: forming a transition layer at a bottom of the third opening wherein the transition material includes a silicon oxide.

Wang teaches, with respect to claim #9 and 10, a method wherein the gate dielectric (fig. #12, item 192) may have a multilayer structure such as one layer of silicon oxide (e.g., interfacial layer or transitional layer) and another layer of high-k material (paragraph 0029-0030). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #9 and 10, a method wherein after forming the third opening and before forming the gate structure in the third opening, further including: forming a transition layer at a bottom of the third opening wherein the transition material includes a silicon oxide, into the method of Han as modified by Cheng, with the motivation that this provides an intrinsic resistivity and the permittivity because of the through-pores structure of the SiNx layer which is accessible electrode surface area at the bottom of the pores, as taught by Wang.

Han as modified by Cheng fails to show, with respect to claim #16, a method wherein: the substrate includes a base and a fin on the base, and the dummy gate structure is across the fin.

claim #6, a method wherein a substrate (fig. #6, item 110) (paragraph 0019) includes a base (fig. #6, item 110) and a fin (fig. #6, item 112) on the base wherein the dummy gate (fig. #6, item 142) is across the fin structure (paragraph 0019). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #16, a method wherein: the substrate includes a base and a fin on the base, and the dummy gate structure is across the fin, into the method of Han as modified by Cheng, with the motivation that this allows recess areas to be constructed for increase carrier mobility and enhance device performance, as taught by Wang.


/////
Claim #11 are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al., (U.S. Pub. No, 2018/0047638), hereinafter referred to as "Han" as modified by Cheng et al., (U.S. Pub. No. 2018/0190781), hereinafter referred to as "Cheng" and Wang et al., (U.S. Pub. No. 2018/0166576), hereinafter referred to as “Wang” and in further view of Lee et al., (U.S. Pub. No. 2013/0099320), hereinafter referred to as “Lee”.

Han as modified by Cheng substantially shows the claimed invention as shown in the rejection above. 
claim #11, a method wherein: forming the transition layer includes an atomic layer deposition process, a chemical vapor deposition process, a thermal treatment process, or a combination thereof.

Lee teaches, with respect to claim #11, a method wherein an interfacial layer (fig. #7, item 702), which may be consist of a SiO2 using an ALD process, is formed on the substrate (fig. #7, item 202) in the openings (fig. #6, item 602) (paragraph 0025). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #11, a method wherein: forming the transition layer includes an atomic layer deposition process, a chemical vapor deposition process, a thermal treatment process, or a combination thereof, into the method of Han as modified by Cheng and Wang, with the motivation that this provides an added interface between the dielectric layer and the substrate, as taught by Lee.

//////
Claim #12 are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al., (U.S. Pub. No, 2018/0047638), hereinafter referred to as "Han" as modified by Cheng et al., (U.S. Pub. No. 2018/0190781), hereinafter referred to as "Cheng" and in view of Bu et al., (U.S. Pub. No. 2015/0145054), hereinafter referred to as "Bu".



Han as modified by Cheng fails to show, with respect to claim #12, a method wherein: forming the first opening by removing the portion of the initial dummy gate electrode layer includes a dry etching process.

Bu teaches, with respect to claim #12, a method wherein the process for removing the dummy gate layer (fig. #8, item 211) can include a dry etching process (paragraph 0066). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #12, a method wherein: forming the first opening by removing the portion of the initial dummy gate electrode layer includes a dry etching process, into the method of Han as modified by Cheng, with the motivation that it provides automation, reduced material consumption and the ability to use different etch gases with very different process settings in the same tool with little to no hardware change-over time, as taught by Bu.


///////
Claim #17 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al., (U.S. Pub. No, 2018/0047638), hereinafter referred to as "Han" as modified by Cheng et al., .

Han as modified by Cheng substantially shows the claimed invention as shown in the rejection above. 

Han as modified by Cheng fails to show, with respect to claim #17, a method wherein: a height of the removed portion of the initial dummy gate electrode layer in a direction perpendicular to the surface of the substrate is approximately 1/3 to 1/2 of a height of the initial dummy gate electrode layer; and the height of the removed portion of the initial dummy gate electrode layer is in a range of approximately 250 nm - 500 nm.

Chiang teaches, with respect to claim #17, a method wherein the ratio of the depth (fig. #7a, item D2) of the recess (fig. #7a, item 138) to the gate height (fig. #7a, item GH) of the replacement gate structure (fig. #7a, item 136) may be in a range from about 0.2 to about 0.5. and the ratio of the depth (fig. #7a, item D2) of the recess (fig. #7a, item 138) to the depth (fig. #7a, item D1) of the space (fig. #7a, item 124) may be in a range from about 0.2 to about 0.5 (paragraph 0066). 

The Examiner notes that Chiang fails to explicitly state a specific height as shown in the present claim language. However, the Examiner takes the position that amount of height is a structural characteristic and not a method of manufacturing, as directed by the present claim language.  Furthermore, the Examiner takes the position that the method used by Chiang can be claim #17, a method wherein: a height of the removed portion of the initial dummy gate electrode layer in a direction perpendicular to the surface of the substrate is approximately 1/3 to 1/2 of a height of the initial dummy gate electrode layer; and the height of the removed portion of the initial dummy gate electrode layer is in a range of approximately 250 nm - 500 nm, into the method of Han as modified by Cheng, to obtain the desired design parameters, with the motivation that it provides automation step that provides a method includes implanting on the interlayer dielectric layer to form a strained layer for bending the gate dielectric layer and the gate spacers towards the recess, as taught by Chiang.


EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address; Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
02/04/2022

/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        February 11, 2022